Citation Nr: 1803719	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 






INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2011 substantive appeal, the Veteran requested a Board hearing at a local office.  A letter from VA, dated September 2013, informed the Veteran of the time and date of his hearing the following month.  However, the Veteran failed to appear for that hearing.  Absent good cause for the failure to appear or a request to reschedule, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In August 2014, the Board denied the Veteran's claim for an increased rating for PTSD and remanded the claim for TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran appealed the August 2014 denial of the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand (JMR) filed by representatives of both parties, vacating the Board's decision with regard to the denial of the claim for increased rating for PTSD and remanding the claim to the Board for further proceedings consistent with the JMR.  

Thereafter, in March 2016, the Board remanded both issues for additional development.  Subsequently, in a June 2016 rating decision the Appeals Management Center (AMC) granted an increased rating for the Veteran's PTSD, effective October 7, 2014.  

In May 2017, the Board again remanded both issues for additional development.  On remand, in an October 2017 rating decision, the AMC granted entitlement to a TDIU effective April 12, 2011, the day the Veteran's claim for an increase of benefits for PTSD was received by the RO.  The October 2017 rating decision represents a total grant of benefits for TDIU sought on appeal.  Accordingly, the Board finds the issue of entitlement to TDIU is no longer before the Board.

In an October 2017 rating decision, the AMC granted an increased rating of 70 percent for the Veteran's PTSD, effective April 12, 2011, the date of the receipt of the claim for an increased rating.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire period at issue, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptomatology such as depressed mood, anxiety, flashbacks, nightmares, insomnia, homicidal and suicidal ideations, extreme anger and irritability, social withdrawal, hypervigilance, a low threshold for adapting to stressful situations, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships; but it does not show total occupational and social impairment due to PTSD. 


CONCLUSION OF LAW

The criteria for an increased rating greater than 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Code 9411 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

	Relevant Law

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with depression and anxiety is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following. 

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

VA changed its regulations and requires the use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was originally certified to the Board before August 4, 2014, the regulation change is not applicable.  

A GAF score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

A GAF score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning. 

A GAF score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

      Factual Background and Analysis

The Veteran alleges that, in viewing the totality of his symptoms and in viewing his "whole person," his PTSD warrants an increased rating.  See December 2011 substantive appeal.  In reviewing the totality of the evidence, however, the Board finds that the Veteran's statements regarding his symptomatology for the entire timeframe on appeal more nearly approximate symptoms associated with a 70 percent disability rating.  The Veteran presented for numerous mental health treatment visits through the period at issue, all of which support a rating more consistent with a 70 percent disability rating.  

At a February 2011 mental health treatment visit, for instance, the Veteran reported that things were going well.  He maintained good grooming, hygiene was normal, motor behavior was normal, and eye contact was good.  The Veteran's facial expression was normal and responsive.  His attitude was cooperative, mood was neutral, and affect was appropriate.  The Veteran's speech was relevant and spontaneous, his thought processes were logical and goal-directed, his thought content was relevant, and insight was good.  He had no homicidal thoughts.  He was assigned a GAF of 58.

In May 2011, the Veteran was provided a VA examination.  At the time of the examination, he was easily distracted, reported difficulty concentrating, was anxious, and had a restricted affect.  The Veteran stated that he had been married twelve years and okay relationships with his wife and children.  He noted that he and his wife had been separated the year before.  The Veteran reported that he was fired two months ago, and had been having ongoing difficulty with work over the past three to four years where he worked as a psychiatric technician, to include issues with his past two supervisors.  The Veteran had applied for another job.

The examiner found moderate restrictions of activities of daily living.  The Veteran had no suicidal or homicidal thoughts, no hallucinations, no delusions, and no ritualistic or obsessive behavior.  He was able to maintain minimum personal hygiene, and presented to his examination appropriately dressed and clean.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  His memory was normal, mental competency intact, and he exhibited a cooperative and attentive attitude towards the examiner.  The examiner found there was not total occupational and social impairment due to PTSD signs and symptoms, but that there was reduced reliability and productivity due to PTSD symptoms.  His GAF score was 55.

The following month, at a June 2011 treatment visit for chronic problems, the Veteran reported that he had been doing well with PTSD.

At another VA examination in July 2011, the Veteran reported feeling depressed and angry most of the time.  His attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  He presented appropriately dressed and was able to maintain minimum personal hygiene.  His speech, psychomotor activity, thought content, and thought processes were unremarkable.  His affect was normal, he had no delusions or hallucinations, and he had no homicidal or suicidal thoughts.  The Veteran's remote, recent, and immediate memory were normal and his ability to handle money, pay bills, and manage financial affairs was intact.  The examiner opined that there is not total occupational and social impairment due to PTSD signs and symptoms, but instead found merely reduced reliability and productivity due to PTSD symptoms.

At a September 2012 VA examination, the examiner found the Veteran's occupational and social impairments to include reduced reliability and productivity.  The examiner did not, however, find total occupational and social impairment.  During the examination, the Veteran was fully oriented.  His memory was unimpaired.  His hygiene and grooming appeared adequate.  The Veteran's general attitude was cooperative and forthcoming.  His mood seemed mildly anxious and his affect was full and appropriate to mood.  His thought processes were logical and coherent.  The Veteran's judgment seemed mildly to moderately impaired.  The Veteran appeared to have significant difficulties in the area of memory but did not appear to have any difficulties with attention.  He was assigned a GAF of 50 upon evaluation.

At an April 2013 PTSD VA examination, the Veteran was appropriately dressed, his facial hair was neatly trimmed, and he was cooperative and pleasant with the examiner.  His attention, concentration, judgment, and insight were intact.  His memory for remote, recent, and immediate events was intact.  The examiner determined the Veteran would have occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also found that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's PTSD causes some occupational and social impairment with an occasional decrease in occupational efficiency, but the Veteran can generally function satisfactorily with routine behavior, self-care and conversation.  The Veteran reported that he worked part-time, stacking shelves.  His GAF score was 60.

At an October 2014 VA examination, examiner best summarized Veteran's level of occupational and social impairments as deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran was doing well, mentally, and was cognitively sharp.  His facial expressions were normal and hygiene was good.  The examiner found slight restrictions in maintaining hygiene and moderate restrictions in driving, but noted no other limitations of activities of daily living.

At a VA mental health treatment visit in June 2015, the Veteran appeared with good grooming and hygiene and maintained good eye contact.  He was friendly, socially appropriate, and his attitude was cooperative.  His mood was neutral and affect was appropriate.  He denied suicidal and homicidal ideations.  He also denied hallucinations.  The Veteran indicated his PTSD was generally under good control. 
At VA mental health treatment visits in September and November 2015, the treatment provider noted similar findings.  Namely, the Veteran had no suicidal or homicidal thoughts, maintained good grooming and hygiene, and presented with a cooperative attitude.  

At VA mental health treatment visits in April, July, September, and December 2016, the Veteran denied suicidal and homicidal ideations.  He also denied hallucinations.  The providers noted good grooming and hygiene and found his attitude to be cooperative.  His thought processes were logical and goal-directed.  

In a June 2017 Disability Benefits Questionnaire, the examiner noted that the Veteran had appropriate eye contact, fair hygiene, with normal and responsive facial expressions upon examination.  There was no abnormality noted to motor behavior, speech, or thought processes.  His affect was appropriate to topics discussed and he displayed a euthymic mood.  He denied any history of hallucinations and did not display delusional thinking or paranoid thoughts.  His insight and judgment appeared fair to poor.  The Veteran was oriented to person, place, and time.  The examiner found the Veteran competent and capable of managing his financial affairs.  The examiner determined the Veteran has occupational and social impairment with reduced reliability and productivity, but did not find total occupational and social impairment.  The Veteran reported being out of work since 2014 and was not attending school.  He was last employed at store and described quitting because of physical health limitations that prevented him lifting objects.  The Veteran stated he had applied for 200 plus state and federal jobs since 2014 but had only received two interviews.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximate symptoms associated with a 70 percent disability rating.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay statements to providers nor the medical evidence of record more nearly approximate the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.  

The Board has considered the Veteran's mental health treatment records, including those dated February 2011, June 2015, September 2015, November 2015, April 2016, July 2016, September 2016, and December 2016.  The Veteran has competently and consistently reported significant symptoms related to his PTSD with depressive disorder, including irritability and difficulty sleeping.  See June 2015 mental health note.  Importantly, however, at the various mental health treatment visits, he consistently denied suicidal ideations, homicidal ideations, hallucinations, and delusions.  His grooming and hygiene were repeatedly reported as being acceptable or good.  The Veteran's attitude towards examiners was also consistently cooperative, he maintained normal eye contact, and facial expressions were normal and responsive.  His thought processes were unremarkable or logical and his thought content was also unremarkable.  His speech was relevant and spontaneous.  There was no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, homicidal or suicidal ideations or disorientation to time or place, which would otherwise support a disability rating greater than 70 percent.  In fact, the Veteran reported he was doing well, when referring to PTSD symptoms on several occasions.  See October 2014 VA examination; November 2015 mental health note; April 2016 mental health note.  

The Board notes that he was assigned GAF scores of 50 and 58, indicating moderate to serious impairment in social, occupational, or school functioning.  See Carpenter, 8 Vet. App. at 242.  However, the Board finds that a 70 percent disability rating already accounts for these moderate to serious impairments.  

Additionally, the VA examinations provided the Veteran revealed similar findings.  Particularly, the Veteran presented to examinations appropriately dressed, clean, and with a cooperative attitude.  The VA examiners generally found that the Veteran was able to maintain minimum personal hygiene.  They also found the Veteran did not have homicidal or suicidal thoughts and did not have delusions or hallucinations.  His thought processes were normal and his memory was intact.  Aside from finding that the Veteran's attendance, mood, and relationship problems could interfere with occupational functioning, the preponderance of the evidence does not show total occupational and social impairment.  The VA examiners consistently found that the Veteran's PTSD would have an effect upon social and occupational functioning in areas such as school, work, social relations, thinking, and mood.  However, generally, functioning was found to be satisfactory.  To this point, the May 2011, September 2012, and June 2017 VA examiners did not find total occupational and social impairment; they specifically found the absence of total occupational and social impairment.  As the VA examiners' reports and findings reflect that the examiners performed in-person examinations, considered the Veteran's medical records and the Veteran's contentions, and the findings were consistent with the mental health treatment records, the Board finds the examiners' opinions to be fully-informed, reliable, and warranting of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (2008).  

Given the Veteran's multiple VA examinations and mental health treatment records, the Board concludes that the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD.  The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal.  Although the Veteran clearly has a serious disability, he does not exhibit the symptoms noted as applicable for a 100 percent rating.  He does not have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Moreover, he was married throughout the period on appeal and maintained relationships with his children.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, but without rising to the level required for a 100 percent rating.

In summary, the Board finds that the 70 percent disability rating assigned for the Veteran's PTSD contemplates the frequency, severity, and duration of his symptoms.  His myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.
ORDER

An increased rating greater than 70 percent for PTSD is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


